George K. Cracraft, Judge, concurring. While I concur with the result reached by the majority, I feel compelled to go one step further. Rule 9 of the Supreme Court and Court of Appeals in subsecton (d) requires of the appellant that he furnish us with an abstract of the record consisting of an impartial condensation of the material parts of the pleadings, proceedings, facts and orders in the record necessary to an understanding of the questions presented this court for decision. The brief filed by appellant in this case was flagrantly deficient in this respect. Appellant failed to abstract any of the pleadings and orders of the court. Only that evidence on which he relied was incorporated in his argument, making reference to those pages of the transcript where that evidence might appear. Had the Office of the Attorney General not abstracted the record, as permitted in Rule 9 (e) (1), this appeal should have been dismissed. While the interests of justice are well served when the Attorney General files a brief containing an adequate abstract, that office is not required to do so under that rule. The expense in both cash outlay and manpower incurred in abstracting the record is the responsibility of the appellant and should not be required of the appellee. In far too many cases the briefs submitted by appellants are inadequately abstracted. This results not only in an imposition on the appellee, but this court as well. Although the additional abstracting by the appellee may remove the prospect of dismissal of the appeal, the requirement that we reread an appellant’s brief in the light of subsequently disclosed information found in appellee’s brief is a total waste of judicial time and works to defeat the very purpose for which Rule 9 was promulgated — to aid in the speedy determination of appeals. This is happening with such frequency that I am constrained to call to the attention of the bar not only the requirements of Rule 9 (d) but the consequences which may result under Rule 9 (e) in those instances where it is not complied with. I am hereby authorized to state that Glaze, J., joins in this concurrence.